Exhibit 10.30#



Telenav, Inc.
950 De Guigne
Sunnyvale, CA 94085
Tel: (408) 245-3800 / Fax: (408) 245-0238






Date: April 3, 2014
Re: Offer of Employment


Dear Vincent:


Telenav, Inc. (“The Company” of “Telenav”) is very pleased to offer you the
position of Senior Vice President of Engineering, reporting to HP Jin, on the
following terms.


Your base salary compensation shall be $29,166.67 per month, less payroll
deductions and all required withholdings. You will be paid semi-monthly and you
will be eligible for the following Company benefits per our standard plans and
policies: medical insurance, dental and vision insurance, FSA account
participation, 401K participation with Company match, vacation, sick leave, and
holidays. Details about these benefit plans are available for your review.


You will be eligible for an annual bonus of up to 60% of your base salary as
part of our 2013 Telenav Incentive Plan.  This bonus is based on successful
execution of set objectives.   Details of the 2013 Telenav Incentive Plan will
be provided by your Manager.


In addition, we will recommend that the Telenav board of directors grant you a
Restricted Stock Unit (RSU) equivalent to 250,000 shares of Telenav Stock, which
will vest in four equal amounts annually over the next four years. We anticipate
that you will enter into an irrevocable election relating to the units to permit
the payment of required taxes upon vesting of the Units.


We are also pleased to offer you a sign-on bonus of $100,000.00 to be paid in
two separate payments. The first payment will be made six months after your
start date (provided that you are still employed by Telenav), and the second
payment will be made on your first anniversary with the company, provided that
you continue to be employed by Telenav.


As a Telenav employee, you will be expected to abide by Company rules and
regulations, acknowledge in writing that you have read the Company’s Employee
Handbook, and sign and comply with a Proprietary Information and Inventions
Agreement, which prohibit unauthorized use or disclosure of Telenav proprietary
information. A copy of that Agreement is included with this letter.




--------------------------------------------------------------------------------

Exhibit 10.30#





As an exempt salaried employee, you will be expected to work hours as required
by the nature of your work assignments. During the period of your employment,
you will not, without the express written consent of the Company, engage in any
other employment or business activity, including, without limitation, consulting
of any kind, which may interfere with your work for the company. Notwithstanding
anything to the contrary, employee may perform services for friends, family,
etc. on a limited basis outside of work hours. Employee warrants that such
activities will be minor in nature and will not interfere with or compromise
employee’s duties of good faith, loyalty or fair dealing.


As part of the interview process, we perform a background check consisting of
credit, criminal and employment history. This offer is contingent upon a
favorable review by references.


You may terminate your employment with Telenav at any time for any reason by
notifying the Company. Likewise, Telenav may terminate your employment at any
time for any reason, with or without cause or advance notice. Telenav also
retains the sole discretion to make all other decisions regarding your
employment (e.g., transfers, demotions, job assignments, compensation and the
like) with or without cause. The at will relationship cannot be changed except
in writing signed by the Company CEO.


Please note that, in compliance with the Immigration Reform Act of 1986, all new
employees are required to submit proof of U.S. Citizenship or legal alien status
within three business days of employment. Enclosed is an I-9 form that lists the
document that you may present to fulfill this requirement. Please bring your
documentation, along with the completed I-9 Form, on your first day of
employment.


(remainder of page left blank intentionally)






--------------------------------------------------------------------------------

Exhibit 10.30#



If you wish to accept employment at Telenav under the terms described above,
please sign and date this letter, and return it to the Company by the close of
business, Monday, April 7, 2014. Your first day of employment with Telenav will
be determined upon acceptance of this offer.


We look forward to your favorable reply and to a productive and enjoyable work
relationship.




Sincerely,






By: /s/ Peg Wynn______________                
Peg Wynn                        
Vice President, Human Resources                        
Telenav, Inc.                                


                    


Accepted: /s/ Vincent Uttley




Date:4/8/14




--------------------------------------------------------------------------------

Exhibit 10.30#



TELENAV, INC.
PROPRIETARY INFORMATION AGREEMENT
The following confirms an agreement between me and Telenav, Inc., a Delaware
corporation (the "Company," which term includes the Company's affiliates,
successors and assigns), which is a material part of the consideration for my
employment or continued employment by the Company:
1.    “Proprietary Information” is information that was or is developed by,
became or becomes known by, or was or is assigned or otherwise conveyed or made
known to, the Company, and which has commercial value in the Company's business.
Proprietary Information includes, without limitation, trade secrets; financial
information; product plans; lists, databases and other information concerning
vendors, licensees and customers (including information which discloses the
identity of such parties) and the Company’s relationship with those parties;
pricing information and policies; employee compensation records; business and
marketing plans and strategies; forecasts and any other business information;
inventions; discoveries; formulas; product and other ideas; works of authorship;
processes; technology; computer programs; source and object codes; techniques;
processes; prototypes; algorithms; schematics; research; know-how and data,
disclosed to me by the Company, either directly or indirectly, in writing,
orally or by drawings or inspection of materials. I understand that my
employment creates a relationship of confidence and trust between me and the
Company with respect to Proprietary Information of the Company and its
customers, vendors and other parties contracting with the Company, which may be
learned by me during my employment.
2.    As used in this Agreement, any reference to “employment” by the Company
includes any time during which I may be retained by the Company as a consultant,
in addition to any time during which I am an employee of the Company.
3.    In consideration of my employment or continued employment and the
compensation received by me from the Company from time to time, I hereby agree
as follows:
(a)    All Proprietary Information and all patents, copyrights, trade dress,
mask work and other intellectual property rights, including, without limitation,
any extensions, renewals, continuations or divisions of any of the foregoing
(collectively, the "Legal Rights") associated with Proprietary Information shall
be the sole property of the Company. I hereby assign to the Company any rights I
may have or acquire in any Proprietary Information and any Legal Rights
associated therewith. At all times, both during my employment and after its
termination, I will keep in confidence and trust and will not use or disclose
any Proprietary Information or anything relating to it without the written
consent of the Company, except that I may disclose such Proprietary Information
to employees and consultants of the Company as necessary in the ordinary course
of performing my duties on behalf of the Company. I agree to notify the Company
in writing immediately upon discovery of any unauthorized use or disclosure of




--------------------------------------------------------------------------------

Exhibit 10.30#



any Proprietary Information received hereunder, or any other breach of the
Agreement, and to assist and cooperate with the Company in every reasonable way
to regain possession of such Proprietary Information and/or prevent its further
unauthorized disclosure and/or use. Notwithstanding the foregoing, I have no
obligation under this Agreement to maintain in confidence any information that:
(i) is in the public domain at the time of disclosure; (ii) though originally
Proprietary Information, subsequently enters the public domain other than by
breach of my confidentiality obligation, as of the date of its entering the
public domain or (iii) that I can show I knew of prior to disclosure to me by
the Company.
(b)    In the event of the termination of my employment by me or by the Company
for any reason, or upon the Company’s request at any time, I shall immediately
return all documents, records, apparatus, computer files, equipment and other
physical property, or any reproduction of such property, whether or not
pertaining to Proprietary Information furnished to me by the Company or produced
by myself or others in connection with my employment, to the Company.
(c)    I will promptly disclose to the Company, or any persons designated by it,
all "Inventions," which include all improvements, inventions, discoveries,
formulas, ideas, circuits, mask works, works of authorship, processes, computer
programs, algorithms, techniques, schematics, know‑how and data, whether or not
patentable, made or conceived or reduced to practice or developed by me, either
alone or jointly with others, during the term of my employment. To the extent
the Company does not have rights therein hereunder, such disclosure shall be
received by the Company in confidence and does not extend the assignment made in
paragraph (e) of this Section 3.
(d)    During the term of my employment and for one (1) year thereafter, I will
not encourage or solicit any employee of the Company to leave the Company for
any reason or to devote less than all of that employee's efforts to the affairs
of the Company, provided that the foregoing shall not affect any responsibility
I may have as an employee of the Company with respect to the bona fide hiring
and firing of Company personnel. During the term of my employment and
thereafter, I will not solicit business for myself or for the benefit of any
third party based upon information regarding the Company’s customers or other
parties doing business with the Company who I become aware of during, and in
connection with, my employment with the Company, to the extent that information
constitutes the trade secrets of the Company.
(e)    I agree that all Inventions which I make, conceive, reduce to practice or
develop (in whole or in part, either alone or jointly with others) during my
employment shall be the sole property of the Company to the maximum extent
permitted by Section 2870 of the California Labor Code, a copy of which is
attached to this Agreement as Exhibit A, and to the extent permitted by law
shall be "works made for hire." The Company shall be the sole owner of all Legal
Rights associated with the Inventions. I hereby assign to the Company any Legal
Rights I may have or acquire in the Inventions. I agree to perform, during and
after my employment, all acts deemed




--------------------------------------------------------------------------------

Exhibit 10.30#



necessary or desirable by the Company to permit and assist it, at the Company's
expense, in obtaining and enforcing any Legal Rights for the foregoing
Inventions and/or any other Inventions I have or may at any time assign to the
Company in any and all countries. These acts may include, but are not limited
to, execution of documents and assistance or cooperation in legal proceedings. I
hereby irrevocably designate and appoint the Company and its duly authorized
officers and agents as my agents and attorneys‑in‑fact to act for and on my
behalf and instead of me, to execute and file any applications or related
filings and to do all other lawfully permitted acts to further the prosecution
and issuance of all Legal Rights associated with any Inventions with the same
legal force and effect as if executed by me.
(f)    A complete list of all Inventions to which I claim ownership and that I
desire to remove from the operation of this Agreement is attached as Exhibit B,
and I covenant that this list is complete. If no list is attached to this
Agreement, I represent that I have no Inventions to which I claim ownership and
that I desire to remove from the operation of this Agreement at the time of
signing this Agreement.
(g)    I represent that my performance of all the terms of this Agreement will
not breach any agreement or obligation to keep in confidence proprietary
information acquired by me in confidence or trust prior to my employment with
the Company. I have not entered into, and I agree I will not enter into, any
agreement either written or oral in conflict with this Agreement or in conflict
with my employment with the Company.
4.    I acknowledge and agree that a breach of any of my promises or covenants
contained herein will result in irreparable and continuing damage to the Company
for which there will be no adequate remedy at law, and in the event of such
breach the Company shall be entitled to injunctive relief and/or a decree for
specific performance, and such other and further relief as may be proper
(including monetary damages, if appropriate).
5.    This Agreement shall be effective as of the first day of my employment,
and shall be binding upon me, my heirs, executors, assigns and administrators
and shall inure to the benefit of the Company, its subsidiaries, successors and
assigns.
6.    This Agreement may not be modified except by written agreement signed by
me and the Company. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, excluding that body of law
relating to choice of law.
Dated: 5/5/14
Employee /s/ Vincent Uttley    




--------------------------------------------------------------------------------

Exhibit 10.30#



 



Exhibit A
§ 2870. Application of provision that employee shall assign or offer to assign
rights in invention to employer
(a)    Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those invention
that either:
(1)    Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or
(2)    Result from any work performed by the employee for the employer.
(b)    To the extent a provision in an employment agreement purports to require
an employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.




--------------------------------------------------------------------------------

Exhibit 10.30#



Exhibit B
Telenav, Inc.
950 DeGuine Drive
Sunnyvale, CA. 94085
Ladies and Gentlemen:
1.    The following is a complete list of all Inventions relevant to the subject
matter of my employment by the Company that have been made or conceived or first
reduced to practice by me alone or jointly with others prior to my employment by
the Company and that I desire to remove from the operation of the Company’s
Proprietary Information and Inventions Agreement.
__X_    No inventions or improvements.
____    See below:








____    Additional sheets attached.


/s/ Vincent Uttley                            5/5/14            
Employee                                Date
        




